Petition for Permission to Appeal Dismissed and Memorandum
Opinion October 6, 2016.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-16-00672-CV
                                  ____________

   HOUSTON METRO ORTHO AND SPINE SURGERY CENTER, LLC,
                         Appellant

                                        V.

       RICHARD FRANCIS, M.D., SPINAL TECHNOLOGIES, LLC,
       NORTHSTAR HEALTHCARE ACQUISITIONS, LLC, JUANSRICH
          LTD., AND JUANSRICH MANAGEMENT, LLC, Appellees


                   On Appeal from the 215th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2015-24460

                        MEMORANDUM OPINION

      Pending before this court is Appellant Houston Metro Ortho and Spine
Surgery Center, LLC’s petition for permission to appeal.

      On September 6, 2016, Appellees Richard Francis, M.D., Spinal
Technologies, L.L.C., Juansrich Ltd. and Juansrich Management, LLC filed a
motion to dismiss Appellant’s petition for permission to appeal. Appellee Northstar
Healthcare Acquisitions, LLC (Northstar) joined the motion to dismiss.

      On September 29, 2016, the trial court signed an order striking Plaintiff
Ninth Amended Petition (which re-alleges Appellant’s claim against Northstar)
that states “both Northstar and the claim against it were previously dismissed from
the action with prejudice to the refiling.”

      We conclude that Appellees’ motion to the dismiss Appellant’s petition for
permission to appeal should be granted. We therefore GRANT the motion and
ORDER that Appellant’s petition for permission to appeal is dismissed.



                                                  PER CURIAM

Panel consists of Justices Christopher, Donovan, and Brown.




                                              2